DETAILED ACTION

Claims 2-25 have been examined and pending. Claim 1 has been canceled in a preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 12, 17, 19 and 21 of U.S. Patent No. 10,735,513. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are 10,735,513 with obvious wording variations. A comparison of the claims are shown below:


Pending Application 16/918305
Patent 10,735,513

2. (New) A host capable of being communicatively connected to a remote storage system, the host comprising: a host controller configured to: transmit a command to the remote storage system; if the command is a write command, transmit a write data to the remote storage system or if the command is a read command, retrieve a read data from the remote storage system; detect a command completion status of the command on the remote storage system; and transmit an acknowledgement of the command completion status to the remote storage subsystem.  



4. (New) The host of claim 2, wherein the host controller is further configured to transmit a message indicating that the command has been transmitted to the remote storage system.  


6. (New) The host of claim 2, wherein the host controller is further configured to detect the command completion status by receiving a message that the completion status has been queued in a completion queue.  

8. (New) The host of claim 2, wherein the host controller is further configured to transmit the write data to a memory buffer of the remote storage system or to 

9. (New) The host of claim 2, wherein the host controller is further configure to detect the command completion status from a command completion queue of the remote storage system.  

10. (New) A storage system capable of being communicatively connected to a remote host, the storage system comprising: a temporary memory; a persistent memory; and 3Application No. 16/918,305Docket No.: 1264193-0006-158-102 Amendment dated September 3 2020 Preliminary Amendment a storage controller, wherein the storage controller is configured to: receive a command from the host; if the command is a read command, place a read data from the persistent memory in the temporary memory or if the command is a write command, receive a write data from the host and store the write data in the persistent memory; and generate a 

11. The storage system of claim 10, wherein the storage controller is further configured to receive the command in a submission queue.  

12. (New) The storage system of claim 10, wherein the storage controller is further configured to receive a message indicating that the command has been received.  

14. (New) The storage system of claim 10, wherein the storage controller is further configured to transmit a message that the command completion status has been placed in a completion queue. 
 


16. (New) The storage system of claim 10, wherein the temporary memory is a memory buffer.  

18. (New) The storage system of claim 10, wherein the storage controller is further configured to place the command completion status in a completion queue of the storage system.  

19. (New) A method of accessing a remote storage system from a host, the method comprising: transmitting a command to the remote storage subsystem; if the command is a write command, transmitting a write data to the 

20. (New) The method of claim 19, wherein the method further comprises queueing the command in a submission queue of the remote storage system.  

21. (New) The method of claim 20, wherein the method further comprises notifying the remote storage system that the command has been queued in the submission queue.  

23. (New) The method of claim 19, wherein the method further comprises transmitting a message indicating that the 
 
25. (New) The method of claim 19, the method further comprising storing the command completion status in a command completion queue of the remote storage system.


1. (Original) A host device capable of being connected to a remote storage subsystem separate from the host device via network interfaces connected to a data communications network topology, the host device comprising: a host controller communicatively coupled to a host memory, wherein the host controller is configured to queue a write command or a read command in a submission queue of the remote storage subsystem, transmit a message to the remote storage subsystem indicating the write command or the read command has been submitted in the submission queue, cause the host memory to place a write data into a memory of the remote storage 


7. (Original) A remote storage subsystem capable of being connected to a host device separate from the remote storage subsystem via network interfaces connected to a data communications network topology, the remote storage subsystem comprising: a storage controller communicatively coupled to a storage device having a memory, wherein the storage controller is configured to receive a message indicating a pending read or write command has been queued in a submission queue of the remote 

17. (Original) A method of accessing a remote storage subsystem from a host device separate from the remote storage subsystem and connected via network interfaces connected to a data communications network topology, the method comprising: queueing a write 



24 (New) The method of claim 19, wherein the detecting comprises polling a completion queue of the remote storage system.
2. (Original) The host device of claim 1, wherein the host controller detects the command completion status by polling the completion queue.

19. (Original) The method of claim 17, wherein detecting the command completion status comprises polling the completion queue.
5. (New) The host of claim 4, wherein the host controller is configured to transmit the message by writing to the registers of the remote storage system.  



22. (New) The method of claim 21, wherein the notifying comprises writing to a register of the remote storage system.  




21. (Original) The method of claim 17, wherein transmitting the messages comprises writing registers of the remote storage subsystem.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (U.S. 2018/0067685 A1, hereinafter “Deng”) in view of Walker et al. (U.S. 2014/0173149 A1, hereinafter “Walker”).

claims 2, 10, 19, Deng discloses a host capable of being communicatively connected to a remote storage system, the host comprising:
 	 a host controller configured to:
 	 transmit a command to the remote storage system (para. [0007]; discloses generating by a terminal a NVMe instruction to a server); 
 	if the command is a write command, transmit a write data to the remote storage system or if the command is a read command, retrieve a read data from the remote storage system (para.[0007]; discloses “When the NVMe instruction indicates the data read operation, the method includes receiving, by the terminal by using the RDMA, to-be-read data sent by the server. Alternatively, when the NVMe instruction indicates the data write operation, the method includes sending, by the terminal, to-be-written data to the server by using the RDMA. ”); 
 	However, Deng does not explicitly disclose detect a command completion status of the command on the remote storage system; and transmit an acknowledgement of the command completion status to the remote storage subsystem.
 	In an analogous art, Walker discloses detect a command completion status of the command on the remote storage system (para. [0083]; discloses “Multicast command completion unit 526 may place a result in shared completion queue 524 indicating that the write command has been completed and the shared storage resource may have changed.” This citation shows that the second information handling system that receives the command places a result (write command completed) in the shared completion queue which can be detected by the first information handling system); and
(para. [0083]; discloses “Multicast command completion unit 526 may generate an interrupt and send it to all registered hosts, which may include host 504 and host 504.” This citation shows the first host transmits the interrupt indicating completion command to all the hosts).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng by including a way to detect the completion status of the instruction received at the destination device and the first host transmits a message indicating completion to the destination host as taught by Walker in order to reduce the number messages being exchanged and reducing computing resource usage.

 	As to claim 3, Deng-Walker discloses the host of claim 2, wherein the host controller is further configured to queue the command in a submission queue of the remote storage system (Deng, para. [0013]; discloses “ receiving, by a server, an NVMe instruction sent by using remote direct memory access (RDMA) by a terminal, and writing the NVMe instruction into a submission queue SQ that is set in the server. “).  

 	As to claim 4, Deng-Walker discloses the host of claim 2, wherein the host controller is further configured to transmit a message indicating that the command has been transmitted to the remote storage system (Deng, para. [0013]; discloses “when the NVMe instruction indicates the data write operation, the method includes receiving, by the server by using the RDMA, to-be-written data sent by the terminal. “).  

 	As to claim 5, Deng-Walker discloses the host of claim 4, wherein the host controller is configured to transmit the message by writing to the registers of the remote storage system (Deng, para. [0069]; discloses “Command execution unit 530 may coordinate processing and memory resources such that a command identified from execution candidate pool 528 is executed by device 501. “).  
                                                                                                                                                                                       
 	As to claim 6, Deng-Walker discloses the host of claim 2, wherein the host controller is further configured to detect the command completion status by receiving a message that the completion status has been queued in a completion queue (Deng, para. [0152]; discloses “the server is further configured to send, by using the RDMA, the NVMe completion instruction to a completion queue CQ that is set in the terminal.”).  

 	As to claim 7, Deng-Walker discloses the host of claim 2, wherein the host controller is further configured to detect the command completion status by polling a completion queue of the remote storage system (Deng, para. [0218]; discloses “send, by using the RDMA, the NVMe completion instruction to a completion queue (CQ) that is set in the terminal.”).  

claim 8, Deng-Walker discloses the host of claim 2, wherein the host controller is further configured to transmit the write data to a memory buffer of the remote storage system or to retrieve the read data from the memory buffer (Deng, para. [0013]; discloses “receiving, by a server, an NVMe instruction sent by using remote direct memory access (RDMA) by a terminal, and writing the NVMe instruction into a submission queue SQ that is set in the server.”).  

 	As to claim 9, Deng-Walker discloses the host of claim 2, wherein the host controller is further configure to detect the command completion status from a command completion queue of the remote storage system (Walker, para. [0083]; discloses “Multicast command completion unit 526 may place a result in shared completion queue 524 indicating that the write command has been completed and the shared storage resource may have changed.”).

 	As to claim 11, Deng-Walker discloses the storage system of claim 10, wherein the storage controller is further configured to receive the command in a submission queue (Deng, para. [0013]; discloses “ receiving, by a server, an NVMe instruction sent by using remote direct memory access (RDMA) by a terminal, and writing the NVMe instruction into a submission queue SQ that is set in the server. “).  

 	As to claim 12, Deng-Walker discloses the storage system of claim 10, wherein the storage controller is further configured to receive a message indicating that the command has been received (Deng, para. [0013]; discloses “when the NVMe instruction indicates the data write operation, the method includes receiving, by the server by using the RDMA, to-be-written data sent by the terminal. “).    

 	As to claim 13, Deng-Walker discloses the storage system of claim 12, wherein the message is a register write (Deng, para. [0069]; discloses “Command execution unit 530 may coordinate processing and memory resources such that a command identified from execution candidate pool 528 is executed by device 501. “).  

 	As to claim 14, Deng-Walker discloses the storage system of claim 10, wherein the storage controller is further configured to transmit a message that the command completion status has been placed in a completion queue (Deng, para. [0152]; discloses “the server is further configured to send, by using the RDMA, the NVMe completion instruction to a completion queue CQ that is set in the terminal.”).   

 	As to claim 15, Deng-Walker discloses the storage system of claim 14, wherein the storage controller is further configured to transmit a message to the host indicating that the command completion status has been placed in the completion queue (Deng, para. [0218]; discloses “send, by using the RDMA, the NVMe completion instruction to a completion queue (CQ) that is set in the terminal.”).    

 	As to claim 16, Deng-Walker discloses the storage system of claim 10, wherein the temporary memory is a memory buffer (Deng, para. [0013]; discloses “receiving, by a server, an NVMe instruction sent by using remote direct memory access (RDMA) by a terminal, and writing the NVMe instruction into a submission queue SQ that is set in the server.”).    

17. (New) The storage system of claim 10, wherein the persistent memory is an SSD.  

 	As to claim 18, Deng-Walker discloses the storage system of claim 10, wherein the storage controller is further configured to place the command completion status in a completion queue of the storage system (Walker, para. [0083]; discloses “Multicast command completion unit 526 may place a result in shared completion queue 524 indicating that the write command has been completed and the shared storage resource may have changed.”).
  


 	As to claim 20, Deng-Walker discloses the method of claim 19, wherein the method further comprises queueing the command in a submission queue of the remote storage system (Deng, para. [0013]; discloses “ receiving, by a server, an NVMe instruction sent by using remote direct memory access (RDMA) by a terminal, and writing the NVMe instruction into a submission queue SQ that is set in the server. “). 

 	As to claim 21, Deng-Walker discloses the method of claim 20, wherein the method further comprises notifying the remote storage system that the command has (Deng, para. [0013]; discloses “when the NVMe instruction indicates the data write operation, the method includes receiving, by the server by using the RDMA, to-be-written data sent by the terminal. “). 

 	As to claim 22, Deng-Walker discloses the method of claim 21, wherein the notifying comprises writing to a register of the remote storage system (Deng, para. [0069]; discloses “Command execution unit 530 may coordinate processing and memory resources such that a command identified from execution candidate pool 528 is executed by device 501. “).    

 As to claim 23, Deng-Walker discloses the method of claim 19, wherein the method further comprises transmitting a message indicating that the command completion status has been placed in a completion queue (Deng, para. [0152]; discloses “the server is further configured to send, by using the RDMA, the NVMe completion instruction to a completion queue CQ that is set in the terminal.”).    

 	As to claim 24, Deng-Walker discloses the method of claim 19, wherein the detecting comprises polling a completion queue of the remote storage system (Deng, para. [0218]; discloses “send, by using the RDMA, the NVMe completion instruction to a completion queue (CQ) that is set in the terminal.”).    

claim 25, Deng-Walker discloses the method of claim 19, the method further comprising storing the command completion status in a command completion queue of the remote storage system (Walker, para. [0083]; discloses “Multicast command completion unit 526 may place a result in shared completion queue 524 indicating that the write command has been completed and the shared storage resource may have changed.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOE CHACKO/Primary Examiner, Art Unit 2456